NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                       Submitted July 27, 2011*
                                        Decided July 27, 2011

                                               Before

                                RICHARD D. CUDAHY, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐1078

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 93 CR 350 ‐ 4
ROBERT SHIPP, 
     Defendant‐Appellant.                            Marvin E. Aspen,
                                                     Judge.

                                             O R D E R

       Robert Shipp appeals from the denial of his motion under 18 U.S.C. § 3582(c) to
reduce the life sentence imposed for his conviction for conspiracy to distribute crack
cocaine, 21 U.S.C. §§ 846, 841(a)(1). As authority for his motion, Shipp cited three
postsentencing amendments to the sentencing guidelines, but the district court reasoned


        *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 11‐1078                                                                                    Page 2  

that two of the three cannot be applied retroactively and the third, even if applied, would
not lower Shipp’s imprisonment range. 

        Shipp was part of a ring that operated in Chicago from late 1991 through the middle
of 1993. At sentencing the district court found him accountable only for the crack he and his
cohorts distributed in 1993, but even for that short period the amount exceeded 10
kilograms. Under the controlling version of the guidelines, a crack quantity of 5 to 15
kilograms corresponded to a base offense level of 40, U.S.S.G. § 2D1.1(c)(2) (1993), and on
top of that the district court added four levels for Shipp’s leadership role, id. § 3B1.1(b), and
two more levels for obstruction of justice, id. § 3E1.1. The court sentenced Shipp to life
imprisonment, which was the guidelines sentence applicable to a defendant with a total
offense level of 46. U.S.S.G. ch. 5, pt. A (1993). We affirmed Shipp’s sentence on direct
appeal. United States v. Banks, 78 F.3d, 1190 (7th Cir. 1996).

        In his motion under § 3582(c)(2), Shipp argued that his base offense level should be
reduced on the authority of Amendment 505, which lowered from 40 to 38 the maximum
base offense level in U.S.S.G. § 2D1.1 for any drug crime. U.S.S.G. app. C, vol. I, amend. 505.
Shipp also contended that he should benefit from Amendments 503 and 581, but the
Sentencing Commission has not made either change retroactive, see U.S.S.G.
§ 1B1.10(a)(1), (c), and thus neither amendment provides a basis for relief under § 3582(c)(2),
see United States v. Neff, 598 F.3d 320, 323 (7th Cir. 2010); United States v. Alexander, 553 F.3d
591, 593 (7th Cir. 2009). We need not say more about Amendments 503 and 581 because the
district court fully explained to Shipp that § 1B1.10 limits the scope of § 3582(c)(2) to
retroactive amendments.

       Amendment 505, which became effective a few months after Shipp was sentenced, is
retroactive and thus, in an appropriate case, can be a basis for relief under § 3582(c)(2).
See U.S.S.G. § 1B1.10(c); United States v. Tidwell, 178 F.3d 946, 947 (7th Cir. 1999). The district
court denied Shipp’s motion, however, because reducing his base offense level by two levels
from 40 to 38 would not have provided him any benefit. Given the six levels added for
Shipp’s leadership role and obstruction of justice, a two‐level decrease in his base offense
level would not be enough to bring his total offense level below 43, which is the cutoff for a
guidelines imprisonment range of life. And since a sentence reduction is not authorized by
§ 3582(c)(2) unless a retroactive amendment lowers the defendant’s imprisonment range,
U.S.S.G. § 1B1.10(a)(2)(B), the district court had no authority to grant the requested relief,
see United States v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010); United States v. Knox, 573 F.3d
441, 450 (7th Cir. 2009). Accordingly, the judgment is AFFIRMED.